


EXHIBIT 10


AMENDMENT NUMBER 2013-1
TO RECIPROCAL LOAN AGREEMENT


This is Amendment Number 2013-1 (this “Amendment”) to the Reciprocal Loan
Agreement (the “2011 RLA”), dated as of April 1, 2011, between ING Life
Insurance and Annuity Company (“ILIAC” or “Company”) and ING America Insurance
Holdings, Inc. (“INGAIH”) (nka ING U.S., Inc. (“ING U.S.”)). This Amendment is
dated as of January 1, 2014. Capitalized terms not defined in this Amendment
shall have the meaning ascribed to them in the 2011 RLA.


Background: ILIAC and ING U.S. are parties to the 2011 RLA that was filed with
the Connecticut Insurance Department on February 22, 2011 and approved on March
27, 2011. ILIAC and ING U.S. desire to enter into this Amendment to update the
2011 RLA to reflect ING U.S. changes that have occurred in connection with our
IPO related activities.


This Amendment modifies the terms of the 2011 RLA as follows:


1.    Paragraph one, Section 1.1 Defined Terms and Signature Block.


Paragraph one, Section 1.1 and the signature block are amended by deleting
“INGAIH” and its address “1105 North Market Street, Wilmington, Delaware 19809”
and inserting “ING U.S.” and its address “230 Park Avenue, New York, New York
10169”. The Phone and Fax numbers in the ILIAC and ING U.S. signature blocks are
deleted and inserted is “Attention Treasurer” after each company’s Address for
Notices.


2.
Section 1.1. Defined Terms



“Regional Treasury Office” (“RTO”) defined term is deleted and replaced with
“Corporate Treasury Office” (“CTO”). “RTO” is globally deleted and replaced with
“CTO” in the 2011 RLA Section 2.1(b); Section 2.2(a)(b)(d)(e)(f); Section
2.3(a); and Section 4.3(b).
 
3.
Section 2.2 Notice and Manner of Borrowing.



Section 2.2 (a), second sentence and Section 2.2 (b), first sentence, are
amended by deleting “Wilmington, Delaware” and inserting “New York, New York”.


4.
Section 2.3(a) Interest.



Section 2.3(a) is deleted and replaced in its entirety by the following:


(a)
“The Borrowing Company agrees to pay interest in respect of all unpaid principal
amounts of the Loans from the respective dates such principal amounts were
advanced until the respective dates such principal amounts are repaid at a rate
per annum as determined by the CTO and agreed upon by the Companies pursuant to
Section 2.2(b) of this Agreement. The Borrowing Company shall pay interest on
each Loan at a per annum rate which is based on the prevailing market rate for
similar borrowings or securities with a similar credit quality and with a
similar duration. The interest rate shall be determined by the CTO in accordance
with its usual practices. In the event that there is no market for similar
borrowings or securities, or the market for such borrowings is limited, the CTO
shall determine the interest rate for a Loan by performing a relative analysis
of





--------------------------------------------------------------------------------




other borrowings or securities that are not materially dissimilar to the Loan in
order to infer the prevailing market rate for such Loan.”


6.
Amended Agreement. Except as specifically amended by this Amendment, each and
every term of the 2011 RLA remains in full force and effect.



7.
Counterparts. This Amendment may be executed in separate counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.


            
                    
ING LIFE INSURANCE AND ANNUITY COMPANY
 
 
 
 
 
 
By:
/s/
Spencer T. Shell
Name:
 
Spencer T Shell
Title:
 
Vice President, Assistant Treasurer and Assistant Secretary







ING U.S., INC.
 
 
 
 
 
 
By:
/s/
David S. Pendergrass
Name:
 
David S. Pendergrass
Title:
 
Senior Vice President and Treasurer







